Mr. Justice Lawrence delivered the opinion of the Court: This was an action brought by the appellee against the city of Chicago, to recover damages for injuries received in falling from certain steps that were a part of the sidewalk. Mo question of law is made upon the record, and the counsel for appellant asks a reversal solely on the ground that the preponderance of evidence, as counsel insists, shows the sidewalk was not unsafe, or, if it was, that the city had neither actual nor constructive notice of that fact, and that the plaintiff himself was guilty of carelessness. As to the last point, we need only say there was not the slightest evidence of want of ordinary care on the part of the plaintiff. As to the other points, the evidence is admitted by the counsel for the city to be very contradictory, and' it is only claimed that the preponderance was- for the defense. It would answer no good purpose to review it in detail. We have examined it with care, and find it conflicting to such a degree that we can not reverse the judgment and direct a new trial without disregarding the established rules of the court in regard to the respect due to the verdicts of juries in cases of contradictory testimony. We are very far from being able to say the verdict was against the weight of evidence. Judgment affirmed,.